Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 06/16/2022. 
Claims 1-21 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 06/16/2022, has been entered. Claims 1, 3, 14, and 21 have been amended.. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Information Disclosure Statements
The information disclosure statement (IDS) submitted on 06/16/2022 submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 09/13/2022 submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities: The claim currently reads “provide a notification …that that target area is appropriate”. This is understood to have been intended to read “that the target location is appropriate” instead. Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3,9-11, 14-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 8908928 B1), hereinafter Hansen. 

Regarding Claim 1, Hansen discloses a shopping assistant system, comprising: a processor; and a memory in communication with the processor and storing instructions that, when read by the processor (Hansen: Col. 29, lines 22-45), cause the shopping assistant system to: 
generate, using a user device, a virtual scan mat [“frame”] by performing a scan procedure [“live image”] of a selected area with the user device (Hansen: “Screen shot 132 includes a frame 136 to display a live image from a camera sensor on a back side of device 144 … also includes text 134 instructing the user to position body part image 138 (e.g., a foot) in frame 136” Col. 10, lines 37-41 – See also Figure 4. – It is recognized the selected area being scanned/captured in the live image is the area that the user selects by pointing the camera at it.), 
wherein the virtual scan mat includes an augmented reality rendition of markings in the selected area that are configured to guide an image scan (Hansen: “Screen shot 132 includes a frame 136 to display a live image from a camera sensor on a back side of device 144 … also includes text 134 instructing the user to position body part image 138 (e.g., a foot) in frame 136” Col. 10, lines 37-41 – See also Figure 4. – Frame 136 is overlaid or superimposed on the live image shown in screen 132, so as to augment this live image with the marking (i.e. the dotted frame as illustrated) in order to allow for positioning of the foot, such as for the image capture described in subsequent lines 41-43 of Column 10.);
display, using the user device, the virtual scan mat comprising digitally super-imposed markings in the selected area to guide a user to stand appropriately to allow an accurate scan of a part of the user's body without reference to a physical mat or marked surface (Hansen: “Screen shot 132 includes a frame 136 to display a live image from a camera sensor on a back side of device 144 … also includes text 134 instructing the user to position body part image 138 (e.g., a foot) in frame 136. Upon pressing the record button 140 on the screen of device 144, … images of the foot being observed by the camera sensor are recorded on the electronic device.” Col. 10, lines 37-43 – See also Figure 4. – Frame 136 is overlaid, or super-imposed, on the screen, which illustrates a “live image” of the selected area, or that area at which the camera is pointed. – “a marking of known dimension” is optional in the performance of the method. Col. 5, lines 42-46.); 
obtain, from the user device, a single image of the part of the user's body when the user's body part is within the markings of the virtual scan mat (Hansen: “Upon pressing the record button 140 on the screen of device 144, multiple images of the foot being observed by the camera sensor are recorded on the electronic device.” Col. 10, lines 41-43 – “receiving one or more images from a portable electronic device, wherein each of the one or more images includes photographic data of a particular body part of a user” Col. 5, lines 49-52 – It is noted in the interest of clarity that while the exemplary embodiment cited in Column 10 allows for the capture of a plurality of images, the reference specifically teaches (see also Col. 1, lines 43-45; Col. 5, lines 49-52; Col. 9 lines 14-18) that Method 100, which is the method being executed in Figure 4 (Col. 4, lines 22-23) may be performed “using one or more images of the particular body part” (Col. 5, lines 42-43) [emphasis added by Examiner]. It is therefore understood that the recorded imagery may be “one,” or a single, image.); 
calculate, based on the single image, user body measurement data [“features”] of the part of the user's body (Hansen: “The methods of the invention include generating a computer model (step 104) of the particular body part. The computer model of the body part is obtained at least in part by extracting features of the body part from the photographic data.” Col. 11, lines 50-54 – “The feature extraction technique analyzes the photographic data to identify features of the body part present in the image. … The feature extraction technique can extract an identifiable feature of the body part.” Col. 11, lines 60-67 – “In some embodiments, the model can provide relative dimensions while in other embodiments, the computer model may be scaled to an actual size. …a computer model of a foot can provide information about the arch, foot width, heel width, foot thickness, and the like relative to other parts of the foot.” Col. 12, line 64-Col. 13, lines 4 – It is noted that, as in the preceding step, the reference teaches, such as in Col. 1, lines 43-45, that “The computer model may be obtained using one or more images of a body part of a target Subject and analyzing the image data to extract features of the body part.” [emphasis added by Examiner]); 
generate, based on the user body measurement data, a 3D model of the part of the user's body, wherein the 3D model comprises the user body measurement data (Hansen: “The methods of the invention include generating a computer model (step 104) of the particular body part. The computer model of the body part is obtained at least in part by extracting features of the body part from the photographic data.” Col. 11, lines 60-64 – “Relative dimensions can be useful for determining fit, even where the actual size is not known, by providing 2-D, 3-D, and/or contoured models of the body part.” Col. 12, line 66-Col. 13, line 2); 
generate, based on at least the user body measurement data, at least one product recommendation (Hansen: “With reference again to FIG. 1, the computer model is used to generate a fitting measurement (step 106) and provide that fitting to a user (step 108) to inform the user of a proper fitting. … The fitting measurement may be a body part size, a garment size, or a particular garment.” Col. 18, 15-22 – “The databases including garment preference data and/or personal preference data can be used to determine a garment fit and/or to make particular recommendations of particular garment items” Col. 24, 14-17); and 
display the at least one product recommendation (Hansen: “provide that fitting to a user (step 108) to inform the user of a proper fitting. … The fitting measurement may be … a particular garment.” Col. 18, 15-22 – “make particular recommendations of particular garment items” Col. 24, 16-17 – “the present invention relates to offering a garment for sale … using (i) a computer model of a body part …the garment may be displayed for sale electronically on an electronic device.” Col. 28, lines 6-15).

Regarding Claim 2, Hansen discloses the shopping assistant system of claim 1, wherein the at least one measurement comprises a length, a breadth, and a depth of the part of the user's body (Hansen: “The methods of the invention include generating a computer model (step 104) of the particular body part. The computer model of the body part is obtained at least in part by extracting features of the body part from the photographic data.” Col. 11, lines 50-54 – “a computer model of a foot can provide information about the arch, foot width, heel width, foot thickness, and the like relative to other parts of the foot.” Col. 13, lines 2-4).

Regarding Claim 3, Hansen discloses the shopping assistant system of claim 1, wherein the virtual scan mat comprises one or more augmented reality generated markings aligned in accordance with the scan procedure and configured to align the part of the user's body in the selected area (Hansen: “Screen shot 132 includes a frame 136 to display a live image from a camera sensor on a back side of device 144 … also includes text 134 instructing the user to position body part image 138 (e.g., a foot) in frame 136” Col. 10, lines 37-41 – See also Figure 4. – It is recognized that the frame, which guides the user to place their foot in the selected area/ FOV of the camera, and is aligned in accordance with the camera view/scan, constitutes a marking that augments the live-view of the camera.).

Regarding Claim 9, Hansen discloses the shopping assistant system of claim 1, wherein the part of the user's body comprises the user's feet (Hansen: “The body part can be a part or all of a foot, head, torso, leg, buttocks, abdomen, chest, arm, hand, or combination of any of these.” Col. 5, lines 8-10).

Regarding Claim 10, Hansen discloses the shopping assistant system of claim 1, wherein: the shopping assistant system comprises at least one camera; and the at least one camera captures at least one image of the part of the user's body when the user's body part is within the markings of the virtual scan mat (Hansen: “Screen shot 132 includes a frame 136 to display a live image from a camera sensor on a back side of device 144 … also includes text 134 instructing the user to position body part image 138 (e.g., a foot) in frame 136” Col. 10, lines 37-41 – “Upon pressing the record button 140 on the screen of device 144, multiple images of the foot being observed by the camera sensor are recorded on the electronic device.” Col. 10, lines 41-43 – “receiving one or more images from a portable electronic device, wherein each of the one or more images includes photographic data of a particular body part of a user” Col. 5, lines 49-52 – Examiner Note: It appears that Claim 1 limits this captured image data to a single image. In the current Office action,  the ‘at least one’ images of Claim 10 is interpreted to be limited to the single image of Claim 1.).

Regarding Claim 11, Hansen discloses the shopping assistant system of claim 10, wherein the 3D model is generated based on the at least one image of the part of the user's body (Hansen: “The methods of the invention include generating a computer model (step 104) of the particular body part. The computer model of the body part is obtained at least in part by extracting features of the body part from the photographic data.” Col. 11, lines 60-64 – “Relative dimensions can be useful for determining fit, even where the actual size is not known, by providing 2-D, 3-D, and/or contoured models of the body part.” Col. 12, line 66-Col. 13, line 2).

Regarding Claim 21, Hansen discloses the shopping assistant system of claim 1, wherein the instructions, when read by the processor, further cause the shopping assistant system to: 
scan, by the user device, an environment; determine, by the user device, a target location for the virtual scan mat (Hansen: “Screen shot 132 includes a frame 136 to display a live image from a camera sensor on a back side of device 144 … also includes text 134 instructing the user to position body part image 138 (e.g., a foot) in frame 136” Col. 10, lines 37-41 – See also Figure 4. – It is noted that, without further amendment, the scanning step of Claim 21 is understood to be synonymous with the scan procedure of Claim 1, such that the target location within the environment is the selected area of Claim 1, defined by the user’s selection/targeting of the area with the camera.); and 
provide a display on the user device indicating instructions to guide the user to position the user device to generate the virtual scan mat within the target location; and provide a notification on the user device that that target area is appropriate for the virtual scan mat (Hansen: “Screen shot 132 includes a frame 136 to display a live image from a camera sensor on a back side of device 144 … also includes text 134 instructing the user to position body part image 138 (e.g., a foot) in frame 136. Upon pressing the record button 140 on the screen of device 144, … images of the foot being observed by the camera sensor are recorded on the electronic device.” Col. 10, lines 37-43 – See also Figure 4. – It is noted that, without further clarification to language, the displayed text/buttons, or subsequent successful processing of image data, may constitute a notice to the user that the image is appropriate or scan is successful.).
 
 	Regarding Claims 14-16 and 20, the limitations of method claims 14-16 and 20 are closely parallel to the limitations of system claims 1, 9, 2, and 11, respectively, and are rejected on the same basis.

Regarding Claim 17, Hansen discloses the method of claim 14, wherein the at least one product recommendation is fitted on the 3D model of the part of the user's body (Hansen: “This data can be useful for electronically displaying a model of the garment on a model of the body part” Col. 22, lines 36-38).

Regarding Claim 19, Hansen discloses the method of claim 14, wherein the at least one product recommendation is a personalized product based on a combination of the 3D model of the part of the user's body and a user preference (Hansen: “The databases including garment preference data and/or personal preference data can be used to determine a garment fit and/or to make particular recommendations of particular garment items.” Col. 24, lines 14-17).

 Claims 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, in view of Tran et al (US 9996981 B1), hereinafter Tran.
Regarding claim 4, Hansen teaches the shopping assistant system of claim 1, but does not specifically teach that the instructions, when read by the processor, further cause the shopping assistant system to process the user body measurement data to remove a floor from the user body measurement data.
However, Tran teaches an augmented reality system for product recommendation (Tran: Abstract), including processing the user body measurement data to remove a floor from the user body measurement data (Tran: The system performs segmentation of an object or person from the background of an image (Col. 50, lines 37-38). Also called background subtraction, the process is performed on an image “to yield an image of only the object” (Col. 65, lines 30-31).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Hansen would continue to teach the processing of user body measurement data, except that now it would also teach processing the user body measurement data to remove a floor from the user body measurement data, according to the teachings of Tran. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to isolate the user/object within the image (Tran: Col. 65, line 33).

Regarding claim 12, Hansen/Gannon teach the shopping assistant system of claim 1, but do not specially teach that the instructions, when read by the processor, further cause the shopping assistant system to: obtain scanned product data, wherein the scanned product data is obtained based on a tag associated with a product; determine a recommended size for the product based on the at least one measurement; and display the recommended size for the product. 
However, Tran teaches an augmented reality system for product recommendation (Tran: Abstract), including the steps to:
obtain scanned product data, wherein the scanned product data is obtained based on a tag associated with a product (Tran: “Scan a bar code or insignia with a makeup product to retrieve color characteristics of the makeup product” Col. 56, lines 50-51);
determine a recommended size for the product based on the at least one measurement; and display the recommended size for the product (Tran: The system may determine a recommended size for a user-selected item based on user-provided sizing information, and may provide the recommendation to the user (Col. 12, lines 16-19).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Hansen would continue to teach recommending a product, except that now it would also teach the ability to obtain scanned product data, wherein the scanned product data is obtained based on a tag associated with a product; determine a recommended size for the product based on the at least one measurement; and display the recommended size for the product, according to the teachings of Tran. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved assistance with the recommendation process (Tran: Col. 46, lines 56-57).


Regarding claim 13, Hansen/Tran teach the shopping assistant system of claim 12, further comprising: generating a second 3D model of the product based on the recommended size for the product (Hansen: An actual size of a user’s body part is determined based on user-provided data or similar techniques (Col. 13, lines 15-23).  The size of the 3-D model may be determined based on dimension of the particular body part (Col. 16, lines 60-63). –It is understood that the computer model is generated based on provided sizes/dimensions. If a size is determined as in Claim 12, the computer model will be created based on such information.); and displaying the second 3D model (Hansen: The computer model is provided to the user for display (Col. 15, lines 65-67). A model of a garment may be displayed on a model of the body part (Col. 22, lines 37-38).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hansen with Tran for the reasons identified above with respect to claim 12. 

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen, in view of Burke et al (US 20110093344 A1), hereinafter Burke.
Regarding claim 5, Hansen teach the shopping assistant system of claim 1, but do not teach that the at least one product recommendation comprises at least one product tag associated with a product.
However, Burke teaches a system for suggesting items (Burke: Abstract), including that the at least one product recommendation comprises at least one product tag associated with a product (Burke: A group of items may be suggested to the user for purchase. These items may be presented with bar codes. [0006] The one or for bar codes of suggested items may be presented on a display [0039] – See also Figures 2 & 4.). This known technique is applicable to the system of Hansen/Gannon as they share characteristics and capabilities, namely they are directed to recommendation systems.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Hansen would continue to teach providing a product recommendation, except that now it would also teach that the product recommendation comprises at least one product tag associated with a product, according to the teachings of Burke. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to provide timely and relevant recommendations/advertising to consumers (Burke: [0005]).


 Claims 6-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, in view of Gannon (US 20170076011 A1), hereinafter Gannon.
 Regarding Claim 6, Hansen teaches the shopping assistant system of claim 1, but does not specifically teach that the instructions, when read by the processor, further cause the shopping assistant system to transmit the at least one product recommendation to a mobile device associated with a second user based on receiving authorization from the user, wherein the mobile device allows the second user to shop for the user.  
However, Gannon teaches a system which may present digital representations of apparel items on a user avatar (Gannon: Abstract), including the ability to transmit the at least one product recommendation to a mobile device associated with a second user based on receiving authorization from the user, wherein the mobile device allows the second user to shop for the user (Gannon: The system can share these recommended outfits with other users, such as by sending them directly to other users by network message [0127] The other users may be those “in the user’s personal network.” [0007] –Examiner notes that [0045] further references the user themselves sharing the recommendation(s). It is therefore understood that either the user’s choice to share, or the user’s adding of other users to a personal network, may constitute authorization from the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Hansen would continue to teach transmitting a product recommendation, except that now it would also teach the ability to transmit the at least one product recommendation to a mobile device associated with a second user based on receiving authorization from the user, wherein the mobile device allows the second user to shop for the user, according to the teachings of Gannon. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an enhanced efficacy of product promotion systems (Gannon: [0031]).

Regarding Claim 7, Hansen teaches the shopping assistant system of claim 1, wherein the at least one product recommendation is generated based on a combination of user preference data, and at least one measurement of the part of the user's body to corresponding product data (Hansen: A user’s personal preference data may be used in identifying recommendations for the user (Col. 26, lines 64-67). The computer model of the user’s body part to be fitted is compared to a garment model to determine a match (Col. 19, lines 5-7)),
but does not specifically teach that the combination may further include user shopping history data.
However, Gannon teaches a system which may present digital representations of apparel items on a user avatar (Gannon: Abstract), wherein the at least one product recommendation is generated based on a further combination of user shopping history data (Gannon: A purchase recommendation may be based on a user’s purchase history. [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Hansen would continue to teach the at least one product recommendation is generated based on a combination of user preference data, and at least one measurement of the part of the user's body to corresponding product data except that now it would also teach that the at least one product recommendation is generated based on a further combination of user shopping history data according to the teachings of Gannon. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an enhanced efficacy of product promotion systems (Gannon: [0031]).

Regarding Claim 8, Hansen teaches the shopping assistant system of claim 1, wherein the instructions, when read by the processor, further cause the shopping assistant system to transmit at least one product purchase to a social media platform for viewing by one or more third parties (Hansen: “purchases of one user 20 can be uploaded to a social network and/or social network users having an established connection with a particular social network user may be notified of the purchase and/or shown an electronic display of the garment.” Col. 27, lines 20-24),
but does not specifically teach transmitting the at least one product recommendation to a social media platform for viewing by one or more third parties.  
However, Gannon teaches a system which may present digital representations of apparel items on a user avatar (Gannon: Abstract), including transmitting the at least one product recommendation to a social media platform for viewing by one or more third parties (Gannon: An outfit recommendation comprising matching apparel items is displayed on a user avatar. [0126] The system may share this matching combination with other users, such as by publishing “the user’s avatars so adorned” to a user forum or social media website. [0127]).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Hansen would continue to teach the at least one product recommendation is generated and purchases may be uploaded to social media except that now it would also teach transmitting the at least one product recommendation to a social media platform for viewing by one or more third parties according to the teachings of Gannon. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an enhanced efficacy of product promotion systems (Gannon: [0031]).


Regarding Claim 18, the limitations of claim 18 are closely parallel to the limitations of claim 7 and are rejected on the same basis.

 
Response to Arguments
	Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §103
Applicant argues that Hansen does not disclose the claimed limitations of the pending claims. Specifically, Applicant argues that “Hansen describes a frame …that is overlaid on an image,” but “lacks any teaching or suggestion of an augmented reality rendition of markings to guide an image scan or digitally super-imposed markings in the selected area to guide a user to stand appropriately to allow an accurate scan.”
Examiner respectfully disagrees. The frame of Hansen is overlaid, or super-imposed, on a “live view” from a camera. While Examiner acknowledges differences in subject matter as discussed in the previous interview and Hansen, this subject matter is not reflected in the claim language. Under the broadest reasonable interpretation of the pending claims, the frame of Hansen, acknowledged by Applicant to be overlaid over the live-view image, augments the user’s display to place markings, namely the frame (such as the dotted line in Figure 4), on top of the live view of the area at which the camera is pointed. This area is understood to be selected by the user by their pointing the camera at it. The frame and associated markings, such as overlaid text, guide the user to place their foot within frame, recognized to allow for an accurate scan of the foot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684